IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 16, 2009
                                No. 08-10401
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

ALTON R MACKEY

                                           Plaintiff-Appellant

v.

SHIRLEY LEE, Investigator, Terry County Sheriff’s Department; JERRY L
JOHNSON, as Sheriff of Terry County; ROY RICE, Chief of Police of Brownfield,
Texas

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CV-266


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Alton R. Mackey appeals the district court’s dismissal of his pro se 42
U.S.C. § 1983 civil rights complaint in which he alleged that the defendants
conspired to have him falsely arrested and convicted on drug charges. Mackey
was on parole following his 15-year sentence for delivery of a controlled
substance at the time he filed the instant § 1983 complaint.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10401

      The district court determined that Mackey’s claims were barred by Heck
v. Humphrey, 512 U.S. 477, 486-87 (1994), because Mackey had failed to satisfy
the favorable termination requirement enunciated in Heck. Although Mackey
asserts that the district court’s decision was “erroneous” and that he should be
granted an evidentiary hearing, Mackey does not discuss how the district court’s
determination was erroneous nor does he challenge the district court’s
determination that he failed to satisfy the Heck requirement.
      This court will not raise and discuss legal issues that an appellant has
failed to assert. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987); see Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)
(emphasizing that although pro se briefs are construed liberally, pro se parties
must still brief the issues and reasonably comply with F ED. R. A PP. P. 28(a)).
Issues not adequately argued in the body of the brief are deemed abandoned.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to challenge
the district court’s determination or to identify any error in the district court’s
order regarding his claims for relief, Mackey has abandoned his claims on
appeal. See id.; Brinkmann, 813 F.2d at 748 (noting that the failure to identify
any error in the court’s analysis is the same as if the appellant had not appealed
the judgment).
      The judgment of the district court is AFFIRMED.




                                        2